Filed 8/12/22 P. v. Tapia CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C090661

           v.                                                                          (Super. Ct. No.
                                                                                    STKCRFE20160005847)
 JOAQUIN SEGOVIANO TAPIA,

                    Defendant and Appellant.




         Sixteen-year-old defendant Joaquin Segoviano Tapia, while intoxicated and
driving too fast, ran a stop sign, causing a collision that killed a Lyft driver and his
passenger. Charged with second degree murder and gross vehicular manslaughter while
intoxicated and tried in adult court after a transfer hearing, defendant was acquitted of
second degree murder but convicted of two counts of gross vehicular manslaughter while
intoxicated, in violation of Penal Code section 191.5, subdivision (a).1 The trial court
sentenced defendant to the maximum term of 13 years.




1 Undesignated statutory references are to the Penal Code.


                                                             1
       On appeal, defendant contends (1) admission of his prior drunk-driving incident
was an abuse of discretion and violated his due process rights, (2) the trial court should
have instructed the jury, with respect to gross vehicular manslaughter while intoxicated
(§ 191.5, subd. (a)), that the jury could find gross negligence only if a “reasonable child,”
rather than a “reasonable person,” would have known defendant’s actions would create a
high risk of death or great bodily injury, (3) cumulative prejudice requires reversal, and
(4) the trial court abused its discretion in sentencing him and, if the contention is
forfeited, his trial counsel violated his right to effective assistance of counsel. Related to
this last contention, in supplemental briefing, defendant asserts that new legislation
(Senate Bill No. 567) requires us to vacate the sentence and remand for resentencing.
       We conclude (1) admission of defendant’s prior drunk-driving incident was not an
abuse of discretion and did not violate his due process rights, (2) the trial court properly
refused to instruct the jury on a “reasonable child” standard, (3) no prejudice
accumulated, and (4) Senate Bill No. 567 requires that we vacate the sentence and
remand for resentencing, which renders moot defendant’s other sentencing contentions.
       We will vacate the sentence and remand for resentencing. In all other respects, we
will affirm the judgment.
                                      BACKGROUND
       Driving intoxicated at a speed of about 65 to 75 miles per hour in a 25-mile-per-
hour zone, defendant ran a stop sign and hit a car in the intersection. Lyft driver Anthony
Pena and passenger David Phillips were in the car defendant hit, and both were killed.
Defendant got out of the car and fled but was apprehended by a police officer who saw
the collision.
       Because defendant was under the age of 18 when he committed the crimes, the
matter was certified to the juvenile court. The juvenile court found defendant unfit for
proceedings there and transferred him to the adult court.



                                              2
       A jury acquitted defendant of second degree murder, but convicted him on two
counts of gross vehicular manslaughter while intoxicated. (§ 191.5, subd. (a).) The jury
also convicted defendant of hit-and-run resulting in death. (Veh. Code, § 20001,
subd. (a).) The trial court sentenced defendant to 13 years in state prison, consisting of
the upper term of 10 years for one count of gross vehicular manslaughter while
intoxicated (§ 191.5, subd. (c)(1)), a consecutive two years (one-third the middle term)
for the other count of gross vehicular manslaughter while intoxicated, and one year (one-
third the middle term) for hit-and-run resulting in death (Veh. Code, § 20001,
subd. (b)(2)).
                                       DISCUSSION
                                              I
       The trial court admitted evidence of a prior incident in which defendant drove
while intoxicated to show his intent and knowledge in this case as to the second degree
murder charge. Defendant contends admission of the prior drunk-driving incident was an
abuse of discretion and violated his due process rights.
       Before the prosecution’s case, the prosecution moved to admit, and defendant
moved to exclude, evidence that three and a half months before he killed Pena and
Phillips, defendant committed a violation of Vehicle Code section 23152, subdivision (b)
(drunk driving) and that an allegation of the incident was found true in a juvenile
adjudication. Defendant, driving a Ford Mustang, came out of an alley at a high rate of
speed and failed to make a left turn, hitting the curb with the right front wheel. The back
end of the car spun around, and the back end also hit the curb. Defendant was arrested,
smelling of alcohol. His blood-alcohol level was 0.12 percent.
       The trial court initially indicated that it was inclined to exclude evidence of the
incident and the resulting juvenile adjudication because “the potential for prejudice is
very, very strong,” noting that the trial court was required to bring in an additional jury
panel because of reactions about this being a drunk-driving case. Over the course of in-

                                              3
court trial preparation, including an Evidence Code section 402 hearing, the trial court
and counsel continued to discuss the admissibility of the incident. They also discussed
whether the incident would be admissible in connection with cross-examination of
defendant’s psychiatric expert. The trial court finally ruled that it would admit evidence
of the drunk-driving incident, but not the resulting adjudication, in the prosecution’s case-
in-chief to show defendant’s knowledge and intent as it related to the second degree
murder charge. Immediately after the admission of the evidence of the prior drunk-
driving incident, the trial court instructed the jury that it could use the evidence only “for
the limited purpose of determining whether [defendant] learned from that experience that
the natural consequences of that conduct are dangerous to human life . . . .” The trial
court added: “You may not consider any evidence of prior incidents of drinking and
driving as evidence that [defendant] has a bad character[,] criminal record[,] or violation
of any laws.”
       Defendant makes much of the path the trial court took toward eventual admission
of the evidence, but the path is immaterial on appeal because we review the ruling, not
the reasoning. (People v. Mickey (1991) 54 Cal.3d 612, 655-656.) Our review is for
abuse of discretion. (People v. Carter (2005) 36 Cal.4th 1114, 1149.)
       “Evidence that a person committed a crime . . . may be admitted, . . . not to prove a
person’s predisposition to commit such an act, but rather to prove some other material
fact, such as that person’s intent or [knowledge].” (People v. Harris (2013) 57 Cal.4th
804, 841, citing Evid. Code, § 1101, subd. (b).) The evidence of the prior crime “must be
relevant to prove a fact at issue (Evid. Code, § 210), and its admission must not be unduly
prejudicial, confusing, or time consuming (Evid. Code, § 352).” (People v. Leon (2015)
61 Cal.4th 569, 597-598.)
       In People v. Watson (1981) 30 Cal.3d 290 (Watson), the California Supreme Court
held that malice supporting a second degree murder charge may be implied from the
knowledge a defendant obtained from prior reckless conduct. In that case, there was

                                              4
evidence the defendant previously caused a fatal automobile accident while he was
driving drunk at excessive speed and had nearly collided with another car just before the
fatal collision. (Id. at pp. 300-301.) The court wrote: “[S]econd degree murder based on
implied malice has been committed when a person does ‘ “ ‘an act, the natural
consequences of which are dangerous to life, which act was deliberately performed by a
person who knows that his conduct endangers the life of another and who acts with
conscious disregard for life’ ” . . . .’ [Citations.] Phrased in a different way, malice may
be implied when defendant does an act with a high probability that it will result in death
and does it with a base antisocial motive and with a wanton disregard for human life.”
(Id. at p. 300.)
       Since Watson was decided in 1981, the courts “have recognized repeatedly that a
motor vehicle driver’s previous encounters with the consequences of recklessness on the
highway--whether provoked by the use of alcohol, of another intoxicant, by rage, or some
other motivator--sensitizes him to the dangerousness of such life-threatening conduct.”
(People v. Ortiz (2003) 109 Cal.App.4th 104, 112.) And, from such prior recklessness,
“through a series of inferences, a jury could conclude that, at the time of the charged
misconduct, the defendant possessed a ‘wanton disregard for life, and . . . a subjective
awareness of the risk created,’ from which ‘malice may be implied,’ ” to support a
vehicular second degree murder conviction. (Id. at p. 113, quoting Watson, supra, 30
Cal.3d at p. 298.)
       Because defendant was charged with second degree implied-malice murder, the
evidence of the prior drunk-driving incident was probative of defendant’s knowledge and
intent with respect to driving drunk because he had recently driven drunk resulting in his
loss of control of the car. It could reasonably be inferred that defendant learned that such
out-of-control, drunk driving was dangerous to human life. And, despite the trial court’s
comment about “the potential for prejudice [being] very, very strong,” the evidence was
not of a type to inflame the emotions of the jury (see Vorse v. Sarasy (1997) 53

                                              5
Cal.App.4th 998, 1008-1009 [concerning what is prejudice under Evid. Code, § 352]),
especially when compared to the much more egregious facts of the killing of Pena and
Phillips. We therefore conclude the trial court did not abuse its discretion in admitting
the evidence of the prior drunk-driving incident.
       Defendant argues the evidence of his prior drunk-driving incident was
inadmissible because he was not given a Watson advisement in connection with that
incident. In other words, defendant appears to claim a prior drunk-driving incident is not
sufficiently probative of implied malice (including an appreciation of the risk) unless the
person had been previously warned of the risk.2 But Watson, itself, debunks that
argument because the California Supreme Court found sufficient evidence of implied
malice even though the defendant had not received the type of advisement that later
sprang from Watson’s holding. (Watson, supra, 30 Cal.3d at pp. 298-300.) In Watson,
the court held probable cause existed to charge second degree murder because the
defendant was “presumed” to be “aware of the hazards of driving while intoxicated” (id.
at p. 300), “drove at highly excessive speeds through city streets,” avoided a near-
accident “only by skidding to a stop,” and “belatedly again attempted to brake his car
before the [fatal] collision . . . suggesting an actual awareness of the great risk of harm
which he had created” (id. at p. 301).
       Defendant also argues that, because the prior drunk-driving incident did not have
terrible consequences like the deaths in the later incident, “the fact that one had been in
an accident while driving under the influence previously, and no harm had come to


2 Vehicle Code section 23593 requires that a person convicted of drunk driving be given
an advisement, as follows: “ ‘You are hereby advised that being under the influence of
alcohol or drugs, or both, impairs your ability to safely operate a motor vehicle.
Therefore, it is extremely dangerous to human life to drive while under the influence of
alcohol or drugs, or both. If you continue to drive while under the influence of alcohol or
drugs, or both, and, as a result of that driving, someone is killed, you can be charged with
murder.’ ” Defendant was not so advised in connection with the juvenile adjudication.

                                              6
anyone, might lessen one’s subjective concern that such conduct [] ‘is extremely
dangerous to human life,’ especially when that person is a 16-year-old teenager.” While
defendant was free to argue this inference to the jury, the trial court, in making its ruling,
could reasonably infer that defendant’s prior drunk-driving incident had taught him that
drunk driving was dangerous to human life.
       Defendant asserts admission of the evidence also violated his constitutional rights.
But the proper admission of evidence under state law generally does not violate a
defendant’s constitutional rights. (People v. Merriman (2014) 60 Cal.4th 1, 67.)
                                              II
       Defendant next contends the trial court should have instructed the jury, with
respect to gross vehicular manslaughter while intoxicated (§ 191.5, subd. (a)), that it
could find gross negligence only if a “reasonable child,” rather than a “reasonable
person,” would have known defendant’s actions would create a high risk of death or great
bodily injury.
       A conviction for violating section 191.5, subdivision (a) requires a finding of gross
negligence. “Gross negligence is the exercise of so slight a degree of care as to raise a
presumption of conscious indifference to the consequences. [Citation.] ‘The state of
mind of a person who acts with conscious indifferences to the consequences is simply, “I
don’t care what happens.” ’ [Citation.] The test is objective: whether a reasonable
person in the defendant’s position would have been aware of the risk involved.” (People
v. Bennett (1991) 54 Cal.3d 1032, 1036.) The jury in this case was instructed: “A person
acts with gross negligence when; one, he or she acts in a reckless way that creates a high
risk of death or greater bodily injury; and two, a reasonable person would have known
that acting in that way would create such a risk.”
       It is well-settled law that the objective test for gross negligence is whether a
reasonable person in the defendant’s position would have been aware of the risk
involved. (People v. Bennett, supra, 54 Cal.3d at p. 1036.) The instruction provided to

                                               7
the jury did not include the words “in the defendant’s position.” But the record does not
indicate defendant asked for those words to be added to the instruction; rather, defendant
asked the trial court to change the jury instruction from a “reasonable person” standard to
a “reasonable child” or a “reasonable teen” standard. Defendant argued: “[The
reasonable child standard] should be used to extend the jurors[’] understanding of youth’s
capacity to form the requisite mens rea to commit a crime (the question of a youth’s
capacity to have formed the specific intent defined by the legal charge, e.g., intentional,
knowing, or reckless harm, at the time of the alleged offense).” The trial court denied the
request.
       On appeal, defendant does not claim the trial court erred in failing to include the
words “in the defendant’s position” in the jury instruction. Instead, d efendant renews his
argument that, because he was 16 years old when he caused the collision that killed Pena
and Phillips, the trial court should have instructed the jury with a reasonable child
standard. We disagree.
       According to defendant, courts have recognized that minors are less mature and
less able to make appropriate decisions about themselves; the law treats minors
differently from adults in many areas; and a reasonable child standard has been adopted
in criminal cases in other jurisdictions. (See In re William G. (Ariz. Ct. App. 1997) 963
P.2d 287, 293 [applying juvenile standard of conduct for damaging a parked car with a
shopping cart]; In re Welfare of T. (Minn. 1979) 277 N.W.2d 507, 514 [applying juvenile
standard of culpable negligence]; J.R. v. State (Alaska Ct. App. 2003) 62 P.3d 114, 119
[applying juvenile standard of care to whether a minor was criminally liable for
encouraging another to murder].)
       Defendant relies primarily on the United States Supreme Court decision in J.D.B.
v. North Carolina (2011) 564 U.S. 261 [180 L.Ed.2d 310], but that case is inapposite. In
J.D.B., the court determined that, when deciding whether a 13 year old believed he was
free to leave during police questioning, it was appropriate to consider the child ’s age

                                              8
because “a reasonable child subjected to police questioning will sometimes feel pressured
to submit when a reasonable adult would feel free to go.” (Id. at p. 272.) Whereas in the
instant case, the issue is gross negligence, not police questioning.
       Defendant claims the reasonable child standard is already in place for other forms
of liability. For example, in a products liability case involving injury to an 11 year old
from diving into a shallow pool, this court concluded: “[T]he danger of diving into a
shallow aboveground pool is not open and obvious to an 11 year old as a matter of law.”
(Bunch v. Hoffinger Industries, Inc. (2004) 123 Cal.App.4th 1278, 1300.) But Bunch
merely clarified civil law with respect to the perceptions of a victim; it did not change the
standard applicable to a wrongdoer. Here, defendant is urging something different.
       Defendant argues the change in law he is seeking should be made in California
because it has been done in other contexts and in other jurisdictions. He does not claim
that a constitutional principle mandates the change or that binding precedent requires the
amendment to current law. Under the circumstances, his request is more appropriately
directed to the Legislature. (People v. Carter (1997) 58 Cal.App.4th 128, 134.)
       Defendant contends the trial court violated his due process rights by not
instructing consistent with the instructional change he seeks. We conclude it was not
error to decline the specific instruction sought by defendant.
                                               III
       In addition, defendant claims the asserted evidentiary and instructional errors
resulted in accumulated prejudice requiring reversal. Having found no error, we also
conclude there was no accumulated prejudice.
                                               IV
       Defendant further contends the trial court abused its discretion in sentencing him
and, if the contention is forfeited, his trial counsel violated his right to effective assistance
of counsel. He asserts the trial court failed to state its reasons on the record for
sentencing decisions, abused its discretion in imposing the terms because the mitigating

                                               9
factors outweighed the aggravating factors, relied on improper factors, and improperly
ordered the subordinate terms to be served consecutively. In supplemental briefing,
defendant also contends we must vacate the sentence and remand for resentencing under
the newly-enacted changes to section 1170 concerning determinate sentencing (Senate
Bill No. 567). We turn first to the contention raised in supplemental briefing.
       Defendant argues that, because his judgment is not final, he is entitled to
retroactive application of the amendments to section 1170, and those amendments require
us to vacate his sentence and remand this matter so the trial court can exercise its
sentencing discretion in light of the new legislation.
       While this appeal was pending, the Governor signed Senate Bill No. 567 (2021-
2022 Reg. Sess.), which changed the requirements for using aggravating circumstances
and altered sentencing discretion under section 1170, effective January 1, 2022. (Stats.
2021, ch. 731.)3 Among other things, Senate Bill No. 567 amended section 1170 to
prohibit upper term sentencing unless factors in aggravation are stipulated to by the
defendant, proven to a factfinder beyond a reasonable doubt, or established by a certified
record of conviction. (§ 1170, subd. (b)(2), (3).) Senate Bill No. 567 also creates a
presumption in favor of the low prison term if defendant’s youth or psychological,
physical, or childhood trauma contributed to the commission of the offense. (§§ 1170,
subd. (b)(6)(A) & (B); 1016.7, subd. (b).)




3 Three bills amending section 1170 became effective on the same date. (Stats. 2021, ch.
695, § 5 (Assem. Bill No. 124), eff. Jan. 1, 2022; Stats. 2021, ch. 719, § 2 (Assem. Bill
No. 1540), eff. Jan. 1, 2022; Stats. 2021, ch. 731, § 1.3 (Sen. Bill No. 567), eff. Jan. 1,
2022.) Senate Bill No. 567 -- which takes precedence because it was enacted last (Gov.
Code, § 9605) -- states that if all three bills amending section 1170 are enacted and
become effective on or before January 1, 2022, and Senate Bill No. 567 is enacted last,
then section 1.3 of that bill, which incorporates the amendments proposed by Senate Bill
No. 567, Assembly Bill No. 124, and Assembly Bill No. 1540, shall become operative.
(Stats. 2021, ch. 731, § 3.)

                                             10
       The People agree, and we do too, that the change in the law is ameliorative and
applies retroactively to defendant’s case. (See People v. Flores (2022) 73 Cal.App.5th
1032, 1038-1039.)
       Defendant argues we must vacate the sentence and remand for resentencing
because, in imposing the upper term for gross vehicular manslaughter while intoxicated,
the trial court relied on factors that were not stipulated to or proven beyond a reasonable
doubt to a factfinder. (§ 1170, subd. (b)(2).) He also argues his prior psychological
trauma and youth contributed to the commission of the offense. (§ 1170, subd. (b)(6)(A)
& (B).)
       The People do not deny that due to the change in the law, the trial court’s
sentencing has become erroneous under amended section 1170, subdivision (b), but they
claim the error was harmless beyond a reasonable doubt. In doing so, they do not dispute
that the facts underlying the circumstances in aggravation recited by the trial court were
not stipulated to by defendant and were not found true beyond a reasonable doubt by the
jury. (§ 1170, subd. (b)(2).) They also do not dispute that defendant’s youth and his
psychological trauma now require a presumption for the low term. (§ 1170, subd. (b)(6).)
       The circumstances of this case lead us to conclude that remand is appropriate.
Here, the trial court mentioned defendant’s youth, but it did not start with a presumption
of the low term, which is now required. The youth presumption applies to anyone under
26 years of age, and defendant was 16 when he committed the offenses. (§§ 1170,
subd. (b)(6)(A) & (B); 1016.7, subd. (b).) Also, the trial court did not mention or
consider the possibility that prior psychological trauma contributed to the commission of
the offense. (§ 1170, subd. (b)(6)(A).) There was evidence from an expert that defendant
experienced posttraumatic stress disorder and anxiety as a result of tragic events in his
family leading up to the time of these offenses. Those circumstances, combined with the
absence of aggravating factors stipulated to by defendant, proven to a factfinder beyond a
reasonable doubt, or established by a certified record of conviction, convince us that the

                                             11
trial court should have an opportunity to reconsider the upper term sentence based on the
retroactive change in the law.
       We will vacate the sentence and remand for resentencing. Given this result, we
need not consider defendant’s other sentencing contentions.
                                     DISPOSITION
       The sentence is vacated and the matter remanded for resentencing consistent with
the amended version of section 1170, subdivision (b). In all other respects, the judgment
is affirmed.



                                                   /S/
                                                MAURO, Acting P. J.



We concur:



   /S/
DUARTE, J.



    /S/
RENNER, J.




                                           12